MEMORANDUM **
John Louis Corrigan appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action, without prejudice, for failure to pay the sanctions imposed in a prior case on the same matter. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s exercise of the power to dismiss. See Hacopian v. U.S. Dep’t of Labor, 709 F.2d 1295, 1297 (9th Cir.1983), and we affirm.
The district court properly dismissed the action because Corrigan failed to prove that he paid the sanctions that were imposed in the prior action or show cause why his complaint should not be dismissed for failure to pay the sanctions. See Hymes v. United States, 993 F.2d 701, 702 (9th Cir.1993) (dismissing appellant’s appeal for failure to pay sanctions previously imposed in a prior action involving the same parties and claims).
The district court did not abuse its discretion when it dismissed Corrigan’s motions for recusal because “judicial rulings alone almost never constitute a valid basis for a bias or partiality motion.” Pesnell v. Arsenault, 543 F.3d 1038, 1044 (9th Cir.2008) (internal citation omitted).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.